DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/21/2022 has been entered. Claims 1-10 and 13-22 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(d) rejections previously set forth in the Non-Final Office Action mailed 3/23/2022.
The specification was received on 7/21/2022. This specification is acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2022 was filed after the mailing date of the Non-Final Rejection on 3/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Braig (US 2009/0131861 A1) discloses a medical system comprising an analyte sensor for receiving an analyte signal; a health monitor device comprising a display unit, the health monitor device comprising a processor and memory, the memory including instructions stored therein that, when executed by the processor, cause the processor to: receive the analyte signal from the analyte sensor; determine the analyte concentration based on the analyte signal; calculate a recommended medication dosage based on the analyte concentration and display, on the display unit, both the recommended medication dosage and the retrieved historical medication dosage but is silent regarding associate a parameter with the recommended medication dosage; retrieve from the memory a historical medication dosage associated with the parameter and display, on the display unit, both of the recommended medication dosage and the retrieved historical medication dosage associated with the parameter.
Zivitz et al. (US 2007/0078818 A1) discloses associate a parameter with the recommended medication dosage but is silent regarding retrieve from the memory a historical medication dosage associated with the parameter and display, on the display unit, both of the recommended medication dosage and the retrieved historical medication dosage associated with the parameter in combination with other claimed limitations of claim 1.
Claims 2-10 and 21-22 being dependent on claim 1 are also allowed.

The closest prior art of record Braig (US 2009/0131861 A1) discloses a method comprising: receiving an analyte signal, using an analyte sensor; corresponding to an analyte concentration of a user; displaying a recommended medication dosage and a historical medication dosage, using a health monitor device comprising a display unit, the health monitor device comprising a processor and memory, the memory including instructions stored therein that, when executed by the processor, cause the processor to: receive the analyte signal from the analyte sensor; determine the analyte concentration based on the analyte signal; calculate a recommended medication dosage based on the analyte concentration and display, on the display unit, both the recommended medication dosage and the retrieved historical medication dosage but is silent regarding associate a parameter with the recommended medication dosage; retrieve from the memory a historical medication dosage associated with the parameter and display, on the display unit, both of the recommended medication dosage and the retrieved historical medication dosage associated with the parameter.
Zivitz et al. (US 2007/0078818 A1) discloses associate a parameter with the recommended medication dosage but is silent regarding retrieve from the memory a historical medication dosage associated with the parameter and display, on the display unit, both of the recommended medication dosage and the retrieved historical medication dosage associated with the parameter in combination with other claimed limitations of claim 13.
Claims 14-20 being dependent on claim 13 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 11-14, filed 7/21/2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1 and 13 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783